Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,
Plaintiff
v.

AKRONDH, BABYBABY1314, BAILIXIO5,
BUYCHEAPCOCOS, BUYCHEAPDOOR,

CATHERINEOS, DHFUNNYS,
DHGATECOUION, ENDISDHGATE,
FACE SHIELDS WANG,

FACTORYSALECO, GADSDENGATE,
GATEMALL, JACK6666, PANDORAGATE,
PHOENIXGATE, STHUAIOS,

STORESROOMSUI, TEEMWAY SUMMER
TOYS, WAUKEGANGATE and
ZXLCLOTHES15,

Defendants

 

 

Civil Case No.: 21-CV-3621

1) TEMPORARY RESTRAINING
ORDER; 2) ORDER RESTRAINING
MERCHANT STOREFRONTS AND

DEFENDANTS’ ASSETS WITH
THE FINANCIAL INSTITUTIONS;
3) ORDER TO SHOW CAUSE WHY
A PRELIMINARY INJUNCTION
SHOULD NOT ISSUE; 4) ORDER
AUTHORIZING BIFURCATED
AND ALTERNATIVE SERVICE;
AND 5) ORDER AUTHORIZING
EXPEDITED DISCOVERY

FILED UNDER SEAL
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 2 of 16

GLOSSARY

 

 

   

Term
Plaintiff or Allstar

 

  

 

efinition
Allstar Marketing Group, LLC

 

Defendants

akrondh, babybaby 1314, bailixi05, buycheapcocos,
buycheapdoor, catherine05, dhfunnys, dhgatecouion,
endisdhgate, face shields wang, factorysaleco,
gadsdengate, gatemall, jack6666, pandoragate,
phoenixgate, sihuai09, storesroomsui, Teemway
summer toys, waukegangate and zxiclothes|5

 

Jay At Play

Jay At Play International Hong Kong Limited d/b/a Jay
At Play

 

DHgate

Dunhuang Group d/b/a DHgate.com, an online
marketplace and e-commerce platform which allows
manufacturers, wholesalers and other third-party
merchants, like Defendants, to advertise, distribute,
offer for sale, sell and ship their wholesale and retail
products originating from China directly to consumers
worldwide and specifically to consumers residing in the
U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, New York
10016

 

Complaint

Plaintiff’s Complaint

 

Application

Plaintiff’s Ex Parte Application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery

 

De Marco Dec,

Declaration of Jennifer De Marco in Support of
Plaintiff’s Application

 

Drangel Dec.

Declaration of Jason M. Drange! in Support of
Plaintiff’?s Application

 

Happy Nappers Marks

U.S. Trademark Registration Nos.: 6,102,208 for
“HAPPY NAPPERS” for goods in Class 20 and 24; and
3,998,335 for “HAPPY NAPPERS” for goods in Class
28

 

Happy Nappers Works

U.S. Copyright Reg. Nos.: VA 2-227-806 covering Shak
the Shark; VA 2-227-789 covering Arianna the White
Unicorn; VA 2-227-807 covering Duncan the Dragon;
VA 2-227-808 covering Lilly the Lady Bug; VA 2-227-
810 covering Monique the Pink Unicorn; VA 2-227-816
covering Kodiak the Grey Husky; VA 2-227-818
covering Dusty the Yellow Dog; and VA 2-227-820
covering Charlotte the Pink Kitty

 

 

Happy Nappers

 

A soft plush pillow toy that when unzipped, expands into

 

i

   

 
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 3 of 16

 

Products

acomfy sleep sack

 

Counterfeit Products

Products bearing or used in connection with the Happy
Nappers Marks and/or Happy Nappers Works, and/or
products in packaging and/or containing labels and/or
hang tags bearing the Happy Nappers Marks and/or
Happy Nappers Works, and/or bearing or used in
connection with marks and/or artwork that are
confusingly or substantially similar to the Happy
Nappers Marks and/or Happy Nappers Works and/or
products that are identical or confusingly or
substantially similar to the Happy Nappers Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and all accounts with
online marketplace platforms such as DHgate, as well
as any and all as yet undiscovered accounts with
additional online marketplace platforms held by or
associated with Defendants, their respective officers,
employees, agents, servants and all persons in active
concert or participation with any ofthem

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
account is located in the U.S. or abroad)

 

Financial Institutions

Any and all banks, financial institutions, credit card
companies and payment processing agencies, such as
DHgate (e.g., DHpay.com), PayPal inc. (“PayPal”),
Payoneer Inc. (“Payoneer”) and PingPong Global
Solutions, Inc. (“PingPong”) and other companies or
agencies that engage in the processing or transfer of
money and/or real or personal property of Defendants

 

 

Third Party Service
Providers

 

Online platforms, including, without limitation, those
owned and operated, directly or indirectly by DHgate,
as well as any and all as yet undiscovered online
marketplace platforms and/or entities through which
Defendants, their respective officers, employces,
agents, servants and all persons in active concert or

 

ii

 
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 4 of 16

 

 

participation with any of them manufacture, import,
export, advertise, market, promote, distribute, offer for
sale, sell and/or otherwise deal in Counterfeit Products
which are hereinafter identified as a result of any order
entered in this action, or otherwise

 

 

 
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 5 of 16

On this day, the Court considered Plaintiff's ex parte application for the following: 1) a
temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets
with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not
issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing
expedited discovery against Defendants, Third Party Service Providers and Financial Institutions
in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit
Products,! A complete list of Defendants is attached hereto as Schedule A, which also includes links
to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,
Declarations of Jennifer De Marco and Jason M. Drange], along with exhibits attached thereto and

other evidence submitted in support thereof, the Court finds that the requested relief is warranted.

ORDER
Plaintiff's Application is hereby GRANTED as follows:

I. Temporary Restraining Order
A. IT ISHEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

restrained and enjoined from engaging in any of the following acts or omissions for fourteen

(14) days from the date of this order, and for such further period as may be provided by order

of the Court:

1) manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,
or any other products bearing the Happy Nappers Works and/or Happy Nappers Marks

and/or marks and/or artwork that are confusingly and/or substantially similar to,

 

* Where a defined term is referenced herein and not defined herein, the defined term should be understood as it 5
defined in the Glossary.

I
2)

3)

4)

5)

6)

Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 6 of 16

identical to and constitute a counterfeiting or infringement of the Happy Nappers
Works and/or Happy Nappers Marks;

directly or indirectly infringing in any manner Plaintiff's Happy Nappers Works and/or
Happy Nappers Marks;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Happy
Nappers Works and Happy Nappers Marks, to identify any goods or service not
authorized by Plaintiff

using Plaintiff’s Happy Nappers Works and/or Happy Nappers Marks and/or any other
marks that are confusingly similar to the Happy Nappers Marks and/or any other
artwork that is substantially similar to the Happy Nappers Works, on or in connection
with Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, offering for sale, selling and/or otherwise dealing in
Counterfeit Products;

using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,
sponsorship or approval of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,
data, business records, documents or any other records or evidence relating to their

User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

2
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 7 of 16

importation, exportation, advertising, marketing, promotion, distribution, display,
offering for sale and/or sale of Counterfeit Products;

7) effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Account, Merchant Storefront or any other
means of importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8) knowingly instructing any other person or business entity to engage in any of the
activities referred to in subparagraphs I(A)(1) through I(A)(7) above and 1(B)(1)
through 1(B)(2) and I(C)(1) below.

B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of
the following acts or omissions for fourteen (14) days from the date of this order, and for such
further period as may be provided by order of this Court:

1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
Defendants’ Assets from orto Defendants’ Financial Accounts until further ordered by this
Court:

2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing
of and/or dealing with any computer files, data, business records, documents or any other
records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;
and

3) knowingly instructing, aiding or abetting any person or business entity in engaging in any
of the activities referred to in subparagraphs I(A)(1) through I(A)(7) and 1(B)(1) through

I(B}(2) above and I(C)(1) below.
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 8 of 16

C, IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service
Providers are hereby restrained and enjoined from engaging in any of the following acts or
omissions for fourteen (14) days from the date of this order, and for such further period as may be
provided by order of this Court:
1) within five (5) days after receipt of service of this Order, providing services to Defendants,
Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without
— limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts,
and
2) knowingly instructing, aiding, or abetting any other person or business entity in engaging
in any of the activities referred to in subparagraphs I(A)(1) through I(A)¢(4), 1(B)(1) through
1(B)(2) and I(C)(1) above.

Yl. Order to Show Cause Why A Preliminary Injunction
Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court at a telephone conference
on June 8, 2021, at 3:00 p.m. New York time or at such other time that this Court deems
appropriate, why a preliminary injunction, pursuant to Fed. R. Civ. P. 65(a), should not issue.
At the designated time, counsel and any interested parties shall dial (888) 557-8511 and
enter access code 9300838.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with
the Court and served on Plaintiff's counsel by delivering copies thereof to the office of Epstein
Drange! LLP at 60 East 42™ Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drange
on or before May 14, 2021. Plaintiffshall file any Reply papers on or before May 21, 2021.

C. ITIS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at
the show cause hearing scheduled in Paragraph II(A) above may result in the imposition ofa

preliminary injunction against them pursuant to Fed, R. Civ. P. 65, which may take effect

~
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 9 of 16

immediately upon the expiration of this Order, and may extend throughout the length of the

litigation under the same terms and conditions set forth in this Order.

Hil. Asset Restraining Order
. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

 

and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority
to provide final equitable relief, as sufficient cause has been shown, that within five (5) days
of receiptof service of this Order, the Financial Institutions shall locate and attach Defendants’
Financial Accounts and shall provide written confirmation of such attachment to Plaintiff's

counsel,

IV. Order Authorizing Bifurcated and Alternative Service by Electronic Means
. ITIS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(£)(3), as sufficient cause has been

shown, that service may be made on, and shall be deemed effective as to Defendants if it is

completed by the following means:

1) delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or
(ii) a link to a secure website (including NutStore, a large mail link created through
Rmail.com and via website publication through a specific page dedicated to this
Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be
able to download PDF copies of this Order together with the Summons and Complaint,
and all papers filed in support of Plaintiff's Application seeking this Order to
Defendants’ e-mail addresses to be determined after having been identified by DH gate
pursuant to Paragraph V(C); or

2) delivery of a message to Defendants through the system for communications
established by the Third Party Service Providers on their respective platforms,
notifying Defendants that an action has been filed against them in this Court and

providing a link to a secure website (such as NutStore or a large mail link created
5
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 10 of 16

through Rmail.com) where each Defendant will be able to download PDF copies of

this Order together with the Summons and Complaint, and all papers filed in support

of Plaintiff's Application seeking this Order.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

by electronic means ordered herein shall be made within five (5) days of the Financial

Institutions and Third Party Service Providers’ compliance with Paragraphs IEA) and V(C)

of this Order.

. ITIS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court |

shall issue a single original summons directed to all Defendants as listed in an attachment to

the summons that will apply to all Defendants.

. IT 1S FURTHER ORDERED, as sufficient cause has been shown, that service may be made

and shall be deemed effective as to the following if it is completed by the below means:

1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal
Inc, will be able to download a PDF copy of this Order via electronic mail to PayPal Legal
Specialist at EEOMALegalSpecialist@paypal.com;

2) delivery of (1) a PDF copy of this Order, or (ii) a link to a secure website where DHgate
(including DHPay.com) will be able to download a PDF copy of this Order via electronic
mailto Ms. Emily Zhou, Intellectual Property Management, Trust and Safety Department,
DHgate at zhouxu@dhgate.com;

3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer
Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

6
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 11 of 16

Edward Tulin, counsel for Payoneer Inc., at Edward. Tulin@skadden,com; and

4) delivery of: ()a PDF copy of this Order, or (ii) a link to a secure website where PingPong

Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

to PingPong Global Solutions Inc,’s Legal Department legal@pingpongx.com.

VY. Order Authorizing Expedited Discovery

A. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

upon Plaintiff’s counsel a written report under oath providing:

a,

b.

their true name and physical address;

the name and location and URL of any and all websites that Defendants own and/or
operate and the name, location, account numbers and URL for any and all User
Accounts and Merchant Storefronts on any Third Party Service Provider platform
that Defendants own and/or operate;

the complete sales records for any and all sales of Counterfeit Products, including
but not limited to number of units sold, the price per unit, total gross revenues
received (in U.S, dollars) and the dates thereof;

the account details for any and all of Defendants’ Financial Accounts, including,
but not limited to, the account numbers and current account balances; and

the steps taken by each Defendant, or other person served to comply with Section

I, above.

2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

Eastern Districts of New York and Defendants who are served with this Order shall provide

written responses under oath to such interrogatories within fourteen (14) days of service to

Plaintiff’s counsel.
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 12 of 16

3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26
and 34, and Defendants who are served with this Order and the requests for the production
of documents shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiff's counsel.

B. ITIS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order the Financial Institutions shall identify any and all of
Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report
containing account details for any and all such accounts, which shall include, at a minimum,
identifying information for Defendants, including contact information for Defendants
(including, but not limited to, mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts and confirmation of said
compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of
receipt of service of this Order, the Third Party Service Providers shall identify any and all of
Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff's counsel with a
summary report containing account details for any and all User Accounts and Merchant
Storefronts, which shall include, at a minimum, identifying information for Defendants and
Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for
Defendants (including, but not limited to, mailing addresses and e-mail addresses) and
confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

1) Within fourteen (14) days of receiving actual notice of this Order, all Financial
Institutions who are served with this Order shall provide Plaintiff’s counsel all

documents and records in their possession, custody or control (whether located in the
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 13 of 16

U.S, or abroad) relating to any and all of Defendants’ Financial Accounts, including,

but not limited to, documents and records relating to:

a.

b.

account numbers;

current account balances;

any and all identifying information for Defendants, Defendants’ User Accounts and
Defendants’ Merchant Storefronts, including, but not limited to, names, addresses
and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and withdrawals during the previous year from each and every
one of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements; and

any and all wire transfers into each and every one of Defendants’ Financial
Accounts during the previous year, including, but not limited to, documents
sufficient to show the identity of the destination of the transferred funds, the identity

of the beneficiary’s bank and the beneficiary’s account number.

E. ITIS FURTHER ORDERED, as sufficient cause has been shown, that:

1)

Within fourteen (14) days of receipt of service of this Order, the Third Party Service

Providers shall provide to Plaintiff’s counsel all documents and records in its

possession, custody or control (whether located in the U.S, or abroad) relating to

Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

limited to, documents and records relating to:

9
Case 1:21-cv-03621-JPO Document15 Filed 06/09/21 Page 14 of 16

a.

any and all User Accounts and Defendants’ Merchant Storefronts and account
details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers that were not previously provided pursuant to Paragraph V(C);

the identities, location and contact information, including any and all e-mail
addresses of Defendants that were not previously provided pursuant to Paragraph
Vv(C);

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing the Happy Nappers Marks and/or Happy
Nappers Works and/or marks and/or artwork that are confusingly and/or
substantially similar to, identical to and constitute an infringement of the Happy

Nappers Marks and/or Happy Nappers Works,

VI. Security Bond

10
Case 1:21-cv-03621-JPO Document 15 Filed 06/09/21 Page 15 of 16

A. ITIS FURTHER ORDERED that Plaintiff shall place security in the amount of 5000 dollars
($5000) with the Court which amount is determined adequate for the payment of any damages
any person may be entitled to recover as a result of an improper or wrongful restraint ordered

hereunder.

VII. Sealing Order

A. IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and
Plaintiff's ex parte Application and the Declarations of Jennifer De Marco and Jason M,
Drangel in support thereof and exhibits attached thereto and this Order shall remain sealed

until the Financial Institutions and Third Party Service Providers comply with Paragraphs

1(B)-(C), HI(A) and V(C) of this Order.

SO ORDERED.

SIGNED this 4th day of May, 2021, at 9:30 a.m.
New York, New York

 
 

 

 

Vs PAUL OETKEN
United States District Judge

1]
21-cv-03621-JPO Document 15 Filed 06/09/21 Page 16 of 16

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S88ZP9TZ/s1035/woo aledyp mamm//:sday ozp9esT/9/seweled-usosun-sisddeu-wooes-Addey-mau/janpoid joo ayedup Mam //isdyy STSSIO|3|XZ} TZ
SSSOT9TZ/aJoI1s/wos aledup mmm fisdyiy P878£8999/a;qeleA-Moyld-Ysn|d-siaddeu-Addey-uooyes/jonpoid /wosajedy p Mma sd y alesuedaynem{ oz
ZOS6TSTZ/asols/WOos ayes yp ramm/ isdyy OPETEPPO9/MOl|Id-siaddeu-Addey-Ageq-aayjas-doy-uozewe/jonpoid/worajesyp mMam//sdny] sé] dawns Aemuaal| 6T
L8/88ST¢/esoqs/Wwosajesyp ann /scyy ZOT9S09¢9/UOS/UN-s-Uduppyo-sreddeu-Addey-awoy-soopine/janpoid /wos s]e8yp mmm) /isdyy INSWUOGISIIONS] BT
SZOTZ9TZ/a103s foo ajesup aan /:sdqy 6548PE929/SULOGmau-10}-U00309-i8del p-geq-duldaas-Aqeq/onpoid/wos ajedyp mam /sdyy eolenys| £T
6EROT9TZ/as01S /Wos-ae8yp aun /sdqy GLPEGTIL9/U20qmaU-syld-saiqeq-jewlue-Suidaals-Addey/yonposd/wos s1esyp mam /sdyy aqesxiuacyd) 9T
ZEPOTOTZ/a1018/Luos azesyp am sd 8T6S8¢949/u00L23-S-uap|luo-jeuue-Addey-Aqeq-duldaajs/onpoid/uos ajesup many /sdyqy aqedeiopued| oT
TSOPCTOT/o10js/woo alesyup mam) /isday z1sé79299/moltid-saeddeu-Addey-Aqeg-sa)||as-do}-Luaa0¢T/yonposd/wos ayesyp MMM isdyqy gaggnoef| oT
6ECOLITZ/s103s/Luos a pesyp mam//sdqzy $57 402899/UespYy-yeuiue-Uoo}el-siaddeu-Addey-jajino/jonposd/wos aresyp mmm fsdyy yewejed| €T
LTSOT9TZ/eJ01s/Wwos alesyp mamas /sdiy 62hE9S229/usspYo-jewue-YooLes-siaddeu-Addey-jepino/jonpoud/wos ayesyp Mmm /sdyqy ayesuapspes| ZT
E9PCOITZ/s1035 (Os alesyp MAM / isd Ssssaapeg/suldsa|s-s-Uad pyly-jewjue-ucoyes-siaddeu-Addey/jonpoid/wos ayesup mam) isdyy ooa/esAojse}| TT
£9 P9S7T7Z/s01s (os ajesyp mam /fisdaty BGEETIETS /FEWUe-WIOIUN-Uas p|us-8eq-Buidea|s-Addeu/jonpoud/wos ajedyp mmm /isdyy duem sppaiys ase] OF
OS67O9tZ/slos /wor alesyp ma /sdyy £99PTS259/a/geen-molrd-ysnjd-ssacdeu-Addey-ucopes/yonpod/wos sjesup MMM //sdyu alesupsipual
OSOPz9TZ/a0ls/wosayesyp mam//sduy £969S0919/Us0oIUN-S-Uaipiyo-ssaddeu-Addey-awoy-soopino/yanpasd/Wwos syesyp wa / /sdyu uo|nosazesyp| 3
CBLETITZ/310}5/lWU02 a1esup Maas /sd3y 997950979 /UJO21UN-s-ueu pllya-suaddeu-Addey-awoy-soopina/anpozd/Wwos sedyp ame /sdyy sAuuryup]
ZHSEZITZ/2I0}5 fos ayesup Maas fsd31u SrrEresco/suldaals-Uny-mo||.d-Aerd-siacdeu-Addey-ozoz/yenposd/wos ayesyp mmm sd gosuusayies| 9
T8LEZOTZ/eu0}s Woy ayesyp mam / fisdiy PEZISOS$9/UOiUN-S-Ue p]it}9-suaddeu-Addey-awoy-soopino/Janpoad/Wos ayedyp mmm /sdyay icopdeayzaAng|
SE6CZITZ/S101Ss /WoT ales yp ma {isda T98226089/seeq-Suldaa|s-Aqgeq-jos-seq-suidea|s-Addeu/ponposd/wos ajesyp mmm/fsdyy sonoadeayaAng] +
LOOESSTZ/es0]s/wos'aesup maun/fisdyy 980868679/Addey-ucoL e9-jeWiue-Uaip|yo-3eq-duidas/s/yonpoid/Wos eyesup Mam /sday somleq) ¢
T/9879072/auols/wos'ayesup man//sday Sc8020199/8eq-suldaals-Aze)-Ageq-uoojes-atald-suo/pnpod/woo ajedyp mam) /sdiy pretAdeqAgqed) z
SOET TOT Z/ai0js /wios-ayesup mmm//sduy BPSE9S729/a)qesea-moyid-ysn[d-siadceu-Addey-uco es /janposd/wos ayesup waa /sdyy upuoayjei 1

  

 

peer ee eae

V FINGAHOS

 

 
